Upon review of a determination rendered after a nonjury trial, this Court’s authority “is as broad as that of the trial court,” and this Court may “render the judgment it finds war*608ranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [internal quotation marks omitted]). Applying these principles, we discern no basis to disturb the Supreme Court’s determination.
The defendant’s remaining contentions are without merit. Dillon, J.R, Balkin, Leventhal and Chambers, JJ., concur.